Sharpstein, J.:
I concur except as to that part of the opinion of the Court which holds that the State Board has not the power to increase or lower the entire assessment roll, including money assessed therein.
Section 3730 of the Political Code provides that “As soon as the Auditor receives from the State Board of Equalization a statement of the changes made by the Board in the assess*334ment roll of the county, * * * he must make corresponding changes in the assessment roll, hy entering the same in a column provided with a proper heading in the assessment book.”
Without going into details, it is sufficient for the purposes of this case to state that the petitioners allege that the respondent, who is the Auditor of the City and County of San Francisco, refuses to perform the duty imposed upon him by said section of the Code. The respondent, in his answer, does not deny that he has received from the State Board of Equalization a statement of the changes made by it in the assessment roll of said city and county, or that he has refused to make corresponding changes in said assessment roll. But he denies that it is his duty to make said changes, because, as he alleges, “ the assessment roll of the city and county of San Francisco contains assessments for money in the total sum of nine million eight hundred and thirty-one thousand nine hundred and ninety-two dollars,” and thirty-two million eight hundred and sixty-two thousand two hundred and sixty-one dollars “ for money loaned and secured by mortgages and deeds of trust,” which have a fixed value that can not be increased or diminished by said Board.
The statement of the Board is to the effect that it has increased the entire assessment roll of said city and county eight per cent. The Constitution makes it the duty of the Board “ to equalize the valuation of the taxable property of the several counties in the State for the purposes of taxation,” and under such rules of notice as it may prescribe “ to increase or lower the entire assessment roll.” (Const., §9, art. xiii.)
The respondent contends: 1. That the State Board has no power to raise or lower the value of money assessments; 2. That the value of mortgages is limited by written contract, and that the money value can be no greater than the number of dollars the contract calls for; 3. That the order of the State Board should not apply to valuations for city and county property.
The power of the State Board to raise or lower money assessments is denied by the respondent’s counsel on the ground that money is the standard by which all values are fixed by *335the Congress of the United States, which has exclusive power, -under the Constitution of the United States, to coin money and regulate the value thereof, and that the laws of Congress, made in pursuance of the Constitution of the United States, are paramount to any State law or Constitution.
It is perhaps a sufficient answer to this argument to say that Congress has fixed the value on money for one specific purpose only, i. e., as a legal tender. It has not attempted to fix the value at which it may be assessed in the various States of the Union for the purpose of taxation. A stronger argument against the power of the Board to increase an entire assessment roll which contains an assessment of money, may be drawn from the last clause of the section of our own State Constitution, to which reference has already been made. It is contended that the power of the Board is limited by that clause, and that it can only “ increase or lower the entire assessment roll” so as to “ make the assessment conform to the true value in money of the property contained in said roll.” And it is said that the money contained in the assessment roll must necessarily conform to its true value in money, and that that conformity must necessarily be destroyed by increasing or lowering the entire assessment roll.
If the Board can not do what it has attempted to do in this case it seems to me that it can not interfere in any manner with the assessment rolls of counties. So long as a part is less than the whole, I can not see how an entire assessment roll can be increased or lowered, by increasing or lowering only a part of it. If the language of the Constitution had been that the Board might increase or lower all the assessments contained in a roll except those for money, it would have been too plain to admit of construction. But it does not say that; and yet it is claimed that it means that, because such increase or diminution is authorized for the purpose of making “ the assessment conform to the true value in money of the property contained in said roll.” How the obligation to make the assessment of that species of property denominated money, conform to its true value in money, is no stronger than it is to make the assessment of any other species of property conform to its true value in money. For the *336purposes of taxation money is property, and all property “ shall be taxed in proportion to its value, to be ascertained as provided by law.” (Const., § 1, art. xiii.) I know of no law which provides that the value of money shall be ascertained in a different way from that in which the value of any other property must be ascertained. It must all be done through the agencies of assessors and County and State Boards of Equalization; and why their over-valuation of money should be subject to review by this Court, while their over-valuation of any other kind of property can not be so reviewed, passes my comprehension. If it had not been the intention of the framers of the Constitution to ignore, for the purposes of taxation, any distinction between money and other property, they would not unqualifiedly have declared that the word property, as used in the article on revenue and taxation, should include moneys. And yet the whole weight of the argument in support of the right of this Court to review the action of the State Board rests upon this clause: “And make the assessment conform to the true value in money of the property contained in said roll.” That word “ property” includes money. The Constitution so declares.
But we are asked to construe it in that clause, as if the Constitution had declared that the word “property” should not include money, or as if money had been expressly excepted from the property which might be affected by the action of the Board. I am unable to find anything in the language of the Constitution which to my mind indicates an intention to make that exception. Nor am I able to discover any reason for making it. It is impossible for the Board to increase or lower the true value in money of any property. True values can not be affected by its action. It may increase or lower the assessed value so as to make it, in the judgment of the Board, conform to the true value in money. But if it errs in judgment, this Court has no power to correct the error. If the Board may determine that an assessor has underestimated the value of all property except money, why may it not determine that he has underestimated the amount of money in his county ?
But to my mind there is a more satisfactory reason than any which I have suggested for sustaining the action of the *337Board. The clause which requires that the assessment shall Toe made to “ conform to the true value in money of the property contained in said roll,” relates only to the equalization of the assessment of the property contained in said roll. The State Board has no power beyond that of increasing or lowering the entire assessment roll. (Wells, Fargo & Co. v. The State Board, 56 Cal. 194.) The County Board has the exclusive power to raise or lower any individual assessment contained in a roll. (Id.)
Any provision of the Constitution that relates to the equalization of individual assessments applies exclusively to County Boards. All of Section 9 of Article xiii, that can have any application to the State Board, ends with these words: “To increase or lower the entire assessment roll.” These are followed by the words: “Or any assessment contained therein, so as to equalize the assessment of property contained in said assessment roll, and make the assessment conform to the true value in money of the property contained in said roll.” Now, it was distinctly held, in Wells, Fargo & Co. v. The State Board, supra, that the State Board could not increase or lower any assessment contained in any assessment roll for any purpose. Therefore, the power to increase or lower “ any assessment contained therein, so as to equalize the assessment of property contained in said assessment roll, and make the assessment conform to the true value in money of the property contained in said roll,” is vested in the County Boards exclusively.
The object of increasing or lowering an entire assessment roll is not to equalize the assessment of the property contained in it, nor to make the assessment conform to the true value in money of the property contained in it, but to make the assessed value of property contained in any one roll conform to the assessed value of the property contained in every other roll. In other words, “ to equalize the valuation of the taxable property of the several counties for the purposes of-taxation.” Before the State Board can do that, the County Boards must equalize the individual assessments contained in the respective rolls of their several counties, and for that purpose any County Board may increase or lower any assessment. *338contained in the roll of its county so as to make such assessment conform to its true cash value. The theory of the Constitution doubtless is, that any County Board will endeavor to do exact justice as between the taxpayers of the county for which it is acting. But that the aggregate value of all the taxable property of a county, after the equalization of the several individual assessments by the County Board, may be comparatively too high, or too low, so that in order to make it correspond with the assessed value of property in other counties, it must necessarily be increased or lowered. It is only the sum total of an assessment roll that can be increased or lowered. The Board can not increase or lower any assessment contained therein; consequently it can not increase or lower the assessment of real estate, or money, or personal property other than money.
A question which, as I think, bears a very close analogy to the one now under consideration, arose in Adsit v. Lieb, 76 Ill. 198. In that State the State Board of Equalization is created by the Legislature, and invested with powers similar to those conferred by the Constitution upon the State Board of this State. In Illinois the State Board, for the purpose of equalization, is required to “ consider the following classes of property separately, viz.: Personal property; railroad and telegraph property; lands, and town and city lots.” No mention is made of money; and if that is included, it must be under the head of personal property. One Adsit, a banker in Chicago, Cook County, was assessed for money on hand, forty-seven thousand three hundred dollars, and for a safe, two hundred and fifty dollars, making a total of forty-seven thousand five hundred and fifty dollars. That assessment was neither increased nor diminished by the County Board of Equalization; but the State Board, in equalizing the assessments of the different counties, added sixty-eight per cent, to that of Cook County, and thereby increased Adsit’s assessment from forty-seven thousand five hundred dollars to seventy-nine thousand eight hundred and eighty-four dollars. He filed a bill against the County Clerk and the Tax Collector, to enjoin the extension of taxes upon his moneys and funds, as equalized by the State Board. His bill was dis*339missed on demurrer, and on appeal the Supreme Court affirmed the decree of the lower Court.
It is true, that the language of our Constitution differs from that of the statute of Illinois upon this subject. But it is, nevertheless, a significant fact, that under the power to raise or lower the assessed value of personal property, the State Board did raise the assessed value of a banker’s money sixty-eight per cent., which could not have been done without increasing its amount sixty-eight per cent., because the Board could not have increased the value of forty-seven thousand five hundred and fifty dollars in money sixty-eight per cent, without adding sixty-eight per cent, to it. The power of the Board there was to “ determine such rates of addition to or deduction from the listed or assessed valuation of each of said classes of property in each county, or to or from the aggregate assessed value of each of said classes in the State as may be deemed by the Board equitable and just.” bfo one would give the Board credit for having deemed it equitable and just to hold that forty-seven thousand two hundred and fifty dollars in money was of the value of seventy-nine thousand six hundred and thirty-four dollars in money. That would be absurd. And that was not what the Board did. It held, in effect, that Adsit had more money than had been assessed to him, and that the same was true of every other man in Cook County who had money. And the Court refused to review the action of the Board in that respect. If the Courts of that State had held otherwise, I can not see upon what principle the Board could have satisfied any Court that it had deemed it equitable and just to determine that every dollar of Adsit’s money was worth nearly two dollars. And that probably is not what the Board would have attempted to do. But it probably would have attempted to show that all the money in Cook County had been assessed at sixty-eight per cent, less than its actual value, by reason of there being sixty-eight per cent, more than the assessment roll disclosed. The Courts, however, held that that was a matter for the Board to determine, and that its determination was final and conclusive.
If I rightly interpret the opinion of the Court in Wells, Fargo & Co. v. The State Board, supra, the clauses of the "Constitution which bear upon this .question, should be read, *340in the light of that opinion, as follows: “The State Board is hereby authorized and empowered under such rules of notice as it may prescribe, as to its action, to increase or lower the entire assessment roll of any county; and County Boards are hereby authorized and empowered under such rules as to notice as they may prescribe, as to the county assessments, to increase or lower any assessment contained in an assessment roll so as to equalize the assessment of the property contained in said assessment roll, and make the assessment roll conform to the true value in money of the property contained in said roll.” It seems to me that this must necessarily result from reading the proviso which contains these clauses distributively—redendo singula singulis.
The object of creating a State Board of Equalization is apparent, and it may rightfully exercise, any power conferred upon it by the Constitution, unless prohibited from so doing by the Constitution of the United States. Its powers are defined by the same instrument that defines the jurisdiction of the several Courts of the State. So long as it does not exceed the power conferred upon it, no mere error that it may commit is reviewable by any Court. The duty of the Court is to ascertain the intention of the framers of the Constitution, from the language employed by them to express that intention. When ascertained, that intention must prevail, without regard to consequences. Those who make constitutions and laws can not pay too much heed to consequences— Courts can not consider them.
It is unnecessary for me to discuss any other point on respondent’s brief. Whatever power the Constitution confers upon the State Board it may exercise, without regard to the provisions of any statute, because the Constitution is paramount to any statute of this State. Statutes must be made to conform to Constitutions.
■ I think the application should be granted.